Name: Commission Regulation (EC) No 2745/94 of 10 November 1994 amending Regulation (EEC) No 1866/90 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds
 Type: Regulation
 Subject Matter: EU finance;  financing and investment;  monetary relations;  prices;  budget
 Date Published: nan

 Avis juridique important|31994R2745Commission Regulation (EC) No 2745/94 of 10 November 1994 amending Regulation (EEC) No 1866/90 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds Official Journal L 290 , 11/11/1994 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 62 P. 0210 Swedish special edition: Chapter 3 Volume 62 P. 0210 COMMISSION REGULATION (EC) No 2745/94 of 10 November 1994 amending Regulation (EEC) No 1866/90 on arrangements for using the ecu for the purposes of the budgetary management of the Structural FundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EEC) No 2082/93 (2), and in particular Article 22 thereof, Whereas Article 31 of Council Regulation (EEC) No 2328/91 (3), as last amended by Commission Regulation (EC) No 2631/94 (4), provides for certain measures covered by Objective 5a; Whereas Commission Regulation (EEC) No 1866/90 (5), as amended by Regulation (EC) No 402/94 (6), should be amended to make provision, as regards Community assistance fixed for the whole period in decisions on forecasts of expenditure on measures covered by the Regulations referred to in Article 31 (1) of Regulation (EEC) No 2328/91, for Community aid and the annual breakdown thereof to be expressed in ecus at the rate for the year of each decision and for the indexation for the Structural Funds to apply thereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1866/90 is hereby replaced by the following: 'Article 2 Community support frameworks, single programming documents, proposals for Community initiatives and Community structural assistance for measures under Article 31 (1) of Regulation (EEC) No 2328/91 Financing plans for Community support frameworks and single programming documents shall be drawn up in ecus and shall not be subject to indexation, save where the second paragraph applies. In Commission Decisions approving: Community support frameworks, single programming documents, forecasts of expenditure on measures under the Regulations referred to in Article 31 (1) of Regulation (EEC) No 2328/91, and in decisions proposing Community initiatives to the Member States, the Community aid decided upon for the entire period and the annual breakdown thereof shall be set out in ecus at the rate for the year of each decision and shall be subject to indexation.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 374, 31. 12. 1988, p. 1. (2) OJ No L 193, 31. 7. 1993, p. 20. (3) OJ No L 218, 6. 8. 1991, p. 1. (4) OJ No L 280, 29. 10. 1994, p. 41. (5) OJ No L 170, 3. 7. 1990, p. 36. (6) OJ No L 54, 25. 2. 1994, p. 9.